Title: From Thomas Jefferson to William Robertson, 5 July 1808
From: Jefferson, Thomas
To: Robertson, William


                                                
                            Sir
                     
                            
                        

                        
                      for France, of which n 
                      [C]apt Haley who goes with her is  the  yourself on the subject of a passage. I s.
                        
                            Th: Jefferson
                     
                        
                    